 326DECISIONS OF NATIONAL LABOR. RELATIONS BOARDIt appears that Speaks exercised supervisory duties before assuminghis present position, but he is now engaged in setting up jobs'on thevarious turret lathes to which the employees in the department areassigned?This allocation of jobs appears to depend merely upon thephysical capabilities of the lathes.Speaks "at times" changes em-ployees from one lathe to another, such changes being made only whenit is necessary that a job on a particular lathe be performed by anemployee more skillful than the one assigned to the lathe.He per-formed some of the duties of the shop foreman when the latter was onvacation in June 1955.All these facts relied upon by the ActingRegional Director do not, in our opinion, show that Speaks, as a leadman, regularly exercises duties of a supervisory nature.Accordingly,we find that he is not a supervisor as defined in the Act.As we have found that Paul Given and James Speaks are not super-visors we shall, contrary to the Acting Regional Director's recommen-dation, overrule the challenges to their ballots and direct that thoseballots be opened and counted.[The Board directed that the Regional Director for the Twenty-firstRegion shall, pursuant to the Rules and Regulations of the Board,within ten (10) days from the date of this Direction, open and countthe ballots of Paul Given, James Speaks, Hazel Rogers, CharlesBaines, and George Koons, and thereafter prepare and cause to beserved upon the parties a revised tally of ballots, including therein thecount of the aforementioned ballots.]° According to the Acting Regional Director's report, the employees were made awareofthe change in Speaks' duties but they were never "officially informed" thathis super-visory "authority" had been withdrawn.Mason Can CompanyandMason Can Employees IndependentUnion,Petitioner.Cases No8.1 RC-1201 and 1 RC-4&30. Febru-ary 6,1956ORDER DENYING MOTIONOn January 18, 1956, the Board issued a Decision, Order, and Di-rection of Election i in the above-entitled proceeding.Thereafter, onJanuary 26, 1956, counsel for International Jewelry Workers Union,AFL-CIO, and Local 18, International Jewelry Workers Union,AFL-CIO, filed a motion to stay election and to initiate an administra-tive investigation with respect to the compliance status of the Pe-titioner.On January 31, 1956, counsel for the Petitioner filed ob-jectionsthereto.The Board having duly considered the matter,1115 NLRB 105.115 NLRB No. 57. WILSON & COMPANY, INC.-327IT is HEREBY ORDERED that the said motion be, and it hereby -is, de-nied because there is sufficient basis shown in the motion and in therecord as a whole for instituting a collateral hearing.By direction of the Board : 2OGDEN W. FIELDS,Associate Executive Secretary.3Member Rodgers is of the opinion that the motion and the contentions of the partiesnoted in the Board'sDecision and Order provide sufficient information to warrant fur-ther investigation into the issues raised.United States Plywood Corporation,112 NLRB1471,footnote 2.Accordingly, he would grant the motion.Wilson & Company,Inc.andOfficeEmployees InternationalUnion,Local No. 21, AFL-CIO.'Case No. 10-CA-3264. Febru-ary 7,1956DECISION AND ORDEROn September 1, 1955, Trial Examiner Arthur Leff issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulingsare hereby affirmed. The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase,and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Wilson & Company, Inc.,Atlanta, Georgia, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Office Employees InternationalUnion, Local No. 21, AFL-CIO, or any other labor organization of itsemployees, by discriminating in regard to their hire or tenure of em-ployment or any term or condition of employment.(b) By threats of reprisal, promises of benefit, or in any other man-ner interfering with, restraining, or coercing its employees in the1 The AFL and CIO havingmerged after the bearing in this case,we are amending theidentification of the affiliation of the Union.115 NLRB No. 58.